Citation Nr: 1718417	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-00 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to September 1966. The Veteran died in June 2009.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Appellant testified before the undersigned Veterans Law Judge at a July 2013 central office hearing.  In November 2013 the Appellant was mailed a letter noting that the Board was unable to produce a written transcript of the proceeding due to technical difficulties in the recording system.  The Appellant was offered an opportunity to testify at a new hearing.  The Appellant did not respond to the letter. Accordingly, the Board has determined that a new hearing is not warranted.

In February 2015, the Board issued a decision denying the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an order dated in December 2015, the Court vacated and remanded the Board's decision for compliance with the instructions in the Joint Motion.  

It appears that the issue of entitlement to death pension benefits has been raised by the record in the Appellant's July 2011 notice of disagreement (but this is not clear), and has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  While the issue was mentioned in the November 2012 statement of the case, no determination was made.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, if needed.  38 C.F.R. § 19.9 (b).


FINDINGS OF FACT

1.  The Veteran died in June 2009.  The immediate cause of death listed on the death certificate was end stage cardiomyopathy.

2.  The best medical evidence of record shows that the Veteran did not have a service-connected disability that was a principal or contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2016); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5. 

A death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that the disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312 (a).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Appellant has asserted that the Veteran's death was the result of a lung disability, to include asbestosis and pneumonia, or a heart disability, both of which should have been service-connected at the time of the Veteran's death.

At the outset, the Board notes that whether the Veteran had a disability that could be service-connected and either caused or contributed to his deterioration and death cannot be determined by lay observation alone.  The Board finds that determining principal and contributory causes of death is not within the realm of knowledge of a non-expert given the complicated interplay of the Veteran's various other diagnoses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Whether the symptoms a Veteran experienced in service or following service are in any way related to his current disability ( or in this case death) is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

As the evidence does not show that the Appellant has expertise in medical matters, the Board concludes that the lay nexus opinion in this regard is not competent evidence and therefore is not probative of whether the Veteran had a disability that should be service connected and either caused or contributed to the Veteran's death.

The Board notes that at the time of his death, the Veteran was not service-connected for any disabilities. 

The Appellant asserted that the Veteran was service-connected for a heart disability. 

A review of the record shows that the RO granted pension benefits, not service connection, for the Veteran's cardiomyopathy and congestive heart failure with hypertension as well as his transient ischemic mild carotid artery disease.

The Appellant has also asserted that the Veteran had a claim pending for entitlement to service connection for pneumonia at the time of his death.

A review of the record shows that the RO denied the claim for entitlement to service connection for a lung condition, claimed as pneumonia, in a June 2009 rating decision, which was issued approximately 10 days before the Veteran's death.

The Board notes that the death certificate from June 2009 listed end stage cardiomyopathy as the immediate cause of death.

The Appellant has asserted that the Veteran's heart disability should be service connected based on herbicide exposure while serving in Vietnam, or due to pneumonia and/or asbestosis (which the appellant also argues the Veteran should be service connected for) which aggravated the Veteran's heart disability.

Service Connection Based on Presumptive Herbicide Exposure

Preliminarily, the Board notes that "cardiomyopathy" is not listed as a disease presumptively associated with herbicide exposure under 38 C.F.R. § 3.309 (e).  Ischemic heart disease is listed under 38 C.F.R. § 3.309 (e).  A review of the record shows that the Veteran was not diagnosed with ischemic heart disease. 

By definition, cardiomyopathy is a primary noninflammatory disease of the heart muscle, which is not the result of ischemic, hypertensive, congenital, valvular or pericardial disease.  Dorland's Medical Dictionary, 32nd ed. (2012).  Accordingly, the Board finds that service connection for a heart disability based on in-service herbicide exposure is not warranted.

Nonetheless, the Board will consider whether service connection is warranted based on direct service connection.

Direct Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

A review of the Veteran's service treatment records shows no treatment for or complaints of a heart disability.  The Veteran was treated on one occasion for pneumonia.

A review of post-service VA and private medical treatment records shows that the Veteran had a diagnosis of a severe heart disability, diagnosed as cardiomyopathy. The Veteran also had intermittent treatment for pneumonia. 

An August 2008 thoracic conference note observed that a July 2008 CT scan showed pleural thickening perhaps associated with asbestosis.  The Board notes the report for the July 2008 CT scan did not make the same observation.  The record shows no complaints of, diagnosis of, or treatment for asbestosis. 

There is no probative medical evidence of record that would provide a link between the Veteran's active duty service and a heart or lung disability.

A November 2004 VA examination specifically notes that "there is no evidence that the patient had hypertension during his active duty days."  The examiner also notes that "the contention that his lower respiratory infections caused an enlarged heart is not substantiated by the evidence available."

A December 2008 VA examination noted that the Veteran was admitted to the hospital in 1963 for two weeks due to pneumonia.  The examiner noted that the pneumonia resolved without complications.  The examiner noted that the Veteran was "presently significantly disabled as a result of severe cardiomyopathy."  The examiner further concluded that the "limited ambulation and low endurance is related to the cardiomyopathy" and that the Veteran "did not have any complications or residuals as a result of the service-connected pneumonia."

The Board notes that the Veteran has never been service-connected, nor provided with pension benefits for, pneumonia.  Accordingly, the Board understands the December 2008 VA examiner to refer to the Veteran's in-service incident of pneumonia, as opposed to "service-connected pneumonia."  It clearly appears that the examiner was referring to the pneumonia in service. 

The Board understands the confusion associated with the examiner's statements and finds that the best medical evidence of record shows that the Veteran did not have residuals of pneumonia after service.  

Based on the best medical evidence of record, the Board finds that service connection for the Veteran's cause of death is not warranted.  The post-service medical records provide particularly negative evidence against this claim. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, notice should include (1) a statement of the disabilities, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  38 U.S.C.A. § 5103 (a); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The record shows that the Appellant was mailed letters in December 2010, March 2011 and December 2011 that provided her with the proper notice.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service private treatment records, and the Appellant's statements.

The Board notes that while some medical opinions have been obtained, as noted above, a VA medical opinion was not obtained in this case to address whether the Veteran's death was the result of his military service.  As discussed above, there is no competent evidence of record indicating that the Veteran's heart disability or lung disability was a result of his active service or a service connected disability.

Even if exposure to Agent Orange is presumed, the Veteran does not have a disease listed under 38 C.F.R. § 3.309 (e) as associated with exposure to herbicide agents.  In addition, although an August 2008 note suggested a CT scan finding was due to asbestos, the note qualified the observation with "perhaps."  The word "perhaps" means the author expressed the observation in the term of possibility, which also implies that it may not be possible and it is too speculative to establish asbestosis.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (The term "possibility" also implies that it "may not be possible" and it is too speculative to establish a nexus).  Certainly, there is no medical evidence suggesting the 2008 CT scan findings, even if asbestosis is presumed, played a role on the Veteran's death.

In Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) and DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that in a claim seeking service connection for a Veteran's death, a VA medical opinion must be provided whenever it is necessary to substantiate the claim unless there is no reasonable possibility that exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a).  Even the mention of asbestosis in the August 2008 does not trigger the need for the opinion.  As noted, at best, it is speculative and there is an indisputable lack of any competent evidence that any lung disability, including asbestosis, caused or contributed to the Veteran's death as opposed to medical facts that are evenly disputed.  Compare DeLaRosa (no medical evidence of PTSD in Veteran's lifetime) with Wood (conflict between death certificate and autopsy report).  

Here, as the only evidence that the Veteran's death is related to a disability that should have been service-connected is the conclusory generalized lay statements of the Appellant, which are unsupported by even speculative medical evidence.  The Board finds there is nothing in the record that supports the Appellant's lay belief that the Veteran's death was the result of a service-connected disability.  Accordingly, the Board finds that referral for a VA medical examination is not warranted. 

Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.  38 U.S.C.A. § 5103A (a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  

Notably, the Appellant and her representative have not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the appellant in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to service connection for the Veteran's cause of death is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


